ADVISORY ACTION

Response to Amendment
Applicant's proposed amendments to the claims filed February 17, 2021 will be entered.  For the purposes of appeal:
the rejection of Claims 44 – 46 under 35 U.S.C. 112(a) would be withdrawn;
the rejection of Claims 27 – 47 under 35 U.S.C. 112(b) with respect to the phrase C4-30-alkyl (meth)acrylate set forth in Claims 27, 29, 32, and 37 would be maintained;
the rejection of Claims 27 – 47 under 35 U.S.C. 112(b) with respect to the trademark Mastersizer 2000 (Malvern Instruments Ltd) which was previously set forth in Claim 27 would be withdrawn; and
all rejections under 35 U.S.C. 103 would be maintained.
	
	
Response to Arguments
Applicant's arguments filed February 17, 2021 have been fully considered but they are not persuasive because:
A) Applicant argues that Freidank et al. is dissuasive of dispersions, articulating disadvantages thereof in Paragraph 0012.  However, it is respectfully submitted that Freidank et al. itself is specifically directed to the preparation of polyol dispersions and dispersion comprising at least one liquid polymer and at least on polymer particle mixture” [emphasis added]. 
It is noted that Paragraph 0012 does discuss disadvantages of prior art dispersions, such as that there is no disclosure of an emulsifying compound which can be used universally for a variety of thermoplastic polymers.  However, the inventive copolymer (C) used therein appears to overcome these disadvantages.  See, for example, Paragraph 0052 of the reference.
B) In response to applicant’s argument that there is no motivation in Freidank et al. to provide a stabilizer dispersion as claimed, it is respectfully submitted that only Claims 38 – 46 are directed to a dispersion.  It would be the Office’s position that these limitations are indeed taught by Freidank et al.  As indicated in the rejection of Claim 38 in the Final Office action, Freidank et al. teaches a process for preparing a dispersion comprising melt emulsifying at least one polyethylene, at least one polyether polyol, and the at least one stabilizer (Paragraphs 00228 – 0241; Tables 1 and 2).
C) Applicant argues that rejection erroneously assumes that copolymer (C) in Freidank et al. is a stabilizer.  The Office respectfully disagrees.  Paragraph 0052 of the reference sets forth in Paragraph 0052 that copolymer (C) “acts in the dispersion as an emulsifier, permitting complete and stable dispersion of the at least one meltable solid in the As Freidank et al. discloses copolymer (C) functions to provide a complete and stable dispersion, it is the Office’s position that it is reasonably considered a stabilizer.
D) Applicant argues that the stabilizer in König et al. is for the stabilization of styrene-acrylonitrile copolymer dispersions.  However, it has been held that the selection of a known material based on its suitability for intended use may support a prima facie obviousness determination, even when the claimed material is used in a different environment than that claimed.  See Sinclair & Carroll Co v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (MPEP 2144.07) Freidank et al. and König et al. both directed to polymer polyol dispersions comprising stabilizers.  As such, it remains the Office’s position that there is sufficient nexus between the reference disclosures to make the proposed combination.
E) Applicant argues that Borst et al. does not remedy the deficiencies of Freidank et al. and König et al.  This argument is not persuasive, as the alleged deficiencies have been addressed above.
F) Applicant argues standard chemical diction expresses methacrylate or acrylate as (meth)acrylate.  Applicant argues the metes and bounds of the term (meth)acrylate are known to those of ordinary skill in the art as describing acrylates and methacrylates, as evidenced by the enclosed Wikipedia article.  
It has been held that claim language Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969). (MPEP 2173.05(a)) The Office maintains that the use of the phrase “(meth)acrylate” renders the scope of the instant patent claim unclear.  
While the Office recognizes that (meth)acrylate is a term used in the prior art, the Wikipedia article provides one possible interpretation for this phrase.  However, the use of parentheses in the instant claims provides for more than one possible interpretation because it unclear whether or not the limitation enclosed in parentheses (meth) is a required or optional feature.  The corresponding rejection under 35 U.S.C. 112(b) has consequently been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.